Case 1:21-cv-00228-JMF Document 8 Filed 01/21/21 Page 1of1_

Attorney(s) Wigdor LLP
Index # 1:21-cv-00228-JMF
Purchased/Filed: January 12, 2021
State of New York
Court: U. S. District
County: Southern Dist.
AFFIDAVIT OF SERVICE - SECRETARY OF STATE
Jackelyn Keller

 

 

 

 

Plaintiff(s)
against
About, Inc. d/b/a DotDash
Defendant(s)
STATE OF NEW YORK ) DESCRIPTION OF PERSON SERVED: Approx. Age: 55 yrs
COUNTY OF ALBANY )SS oO
CITY OF ALBANY ) Weight: 120!bs Height: 5'1" Sex: Female Color of skin: White
Hair color: Brown Other:
Robert Guyette , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
January 19, 2021 ,at 12:50PM _, at the office of the Secretary of State of the State of NY,

 

located at 99 Washington Ave, 6th Fl, Albany, New York 12231 deponent served:
Summons in a Civil Action & Complaint

 

 

on
About, Inc. d/b/a DotDash

 

the Defendant in this action, by delivering to and leaving with Nancy Dougherty
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office
of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant.

Sworn to before me on this

19th day of January 2021 ,
= Gen.

FAITH COZ " Robert Guyette

NOTARY PUBLIC, State ‘ork
No. 01606158874, Albany County Invoice-Work Order #2101491
Attorney File # Keller

 

  
   
 

 
     

Commission Expires Jan & 2023
